DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-28 are pending and Claims 1-18, 21-23, 26, and 28 have been examined in this application. This communication is the first action on the merits. As of the date of this application, the Information Disclosure Statement (IDS) filed on 01/31/2019 has been taken into account.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Applicant’s election without traverse of species 1 in the reply filed on 11/30/2020 is acknowledged.
Claims 19-20, 24-25, and 27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/30/2020.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 2, 10, 16-18, 26, and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is recited in Claims 2, 10, 16, 26, and 28: "the first torque compensates a second torque generated by a center of gravity of the rotary body relative to the at least one rotary shaft", “ wherein at least one of the first magnet and the second magnet is connected to the at least one rotary shaft in a non-rotatable manner”, “the first drive member is formed by a sleeve slider mounted on the at least one rotary shaft”, “the balancing device is arranged on a rotary shaft segment of the rotary shaft, and the rotary shaft segment is detachably connected to an end of the rotary shaft”, and “wherein the rotary apparatus is a surgical microscope system, and the rotary body is a body of surgical microscope”, respectively. It is unclear as to what structure, i.e. the full scope of the invention as claimed, the Applicant wishes to seek Patent protection for, i.e. the broad in scope sub combination of a “balancing device” that is intended for use with an “rotary device and rotary shaft” or the more narrow in scope combination of a “balancing device with a rotary device and rotary shaft”. The language of the claims is to give the public clear notice as to the full scope of patent protection sought. Do the Applicants seek protection for the “balancing device” whether "rotary device and rotary shaft” is present or not. Applicants should either amend the preamble to clearly indicate that the full combination of the “balancing device” with “rotary device and rotary shaft” is within the scope for which Patent protection is sought or amend the body of the claim to make clear that the “rotary device and rotary shaft” is purely a functional element and is not within the scope of Patent protection sought. 
Since the Applicants appear to be seeking Patent protection for the “balancing device” alone as indicated by the preamble of “A balancing device for a rotary apparatus having a rotary 
Claims 17-18 are rejected based on their dependency.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-15, 21-23, and 26-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lehde (US Patent No. 2,807,734).
Regarding Claim 1, Lehde discloses a balancing device for a rotary apparatus having a rotary body configured to at least one of pivot and swivel about at least one rotary shaft; the balancing device comprising: a magnet assembly including a combination of two or more magnets (Lehde: Fig. 3-4; 27-29, 41); and a torque adjusting mechanism (Lehde: Fig. 3-4; 36-58) configured to adjust a torque generated by the combination of the two or more magnets.
Regarding Claim 2, Lehde discloses the balancing device according to claim 1, wherein: the torque is a first torque (Lehde: Col. 2, Ln. 44-56; Col. 4, Ln. 18-27), and the first torque compensates a second torque generated by a center of gravity of the rotary body relative to the at least one rotary shaft (intended use).
Claim 3, Lehde discloses the balancing device according to claim 1, wherein the two or more magnets (Lehde: Fig. 3-4; 27-29, 41) include magnetizers (Lehde: Fig. 3-4; 27).
Regarding Claim 4, Lehde discloses the balancing device according to claim 1, wherein the magnet assembly (Lehde: Fig. 3-4; 27-29, 41) includes a first magnet (Lehde: Fig. 3-4; 41) and a second magnet (Lehde: Fig. 3-4; 27-29) arranged to be movable relative to each other.
Regarding Claim 5, Lehde discloses the balancing device according to claim 1, wherein the torque adjusting mechanism (Lehde: Fig. 3-4; 36-58) is configured to adjust at least one of an electric current and relative positions of the two or more magnets to permit the torque generated by the two or more magnets (Lehde: Fig. 3-4; 28-29, 41) to be adjusted.
Regarding Claim 6, Lehde discloses the balancing device according to claim 1, wherein the two or more magnets (Lehde: Fig. 3-4; 28-29, 41) are at least one of radial ring magnets, Halbach array magnets, Neodymium Iron Boron (NdFeB) magnets, samarium cobalt magnets, aluminum-nickel-cobalt magnets, ferrite magnets, permanent magnets, soft magnets, and electromagnets (Lehde: Col. 3, Ln. 13-56).
Regarding Claim 7, Lehde discloses the balancing device according to claim 4, wherein the torque adjusting mechanism (Lehde: Fig. 3-4; 36-58) includes a magnet phase adjusting mechanism configured to adjust an initial relative phase of poles of at least one of the first magnet (Lehde: Fig. 3-4; 41) and the second magnet (Lehde: Fig. 3-4; 27-29).
Regarding Claim 8, Lehde discloses the balancing device according to claim 4, wherein the torque adjusting mechanism (Lehde: Fig. 3; 36-58) includes a torque amplitude adjusting mechanism configured to adjust a coupling of at least one of the first magnet (Lehde: Fig. 3-4; 41) and the second magnet (Lehde: Fig. 3-4; 27-29).
Regarding Claim 9, Lehde discloses the balancing device according to claim 1, further comprising a balancing device housing and a frame of the rotary apparatus, the balancing device housing being fixedly connected to the frame of the rotary apparatus (intended use).
Claim 10, Lehde discloses the balancing device according to claim 4, wherein at least one of the first magnet (Lehde: Fig. 3-4; 41) and the second magnet (Lehde: Fig. 3-4; 27-29) is connected to the at least one rotary shaft in a non-rotatable manner.
Regarding Claim 11, Lehde discloses the balancing device according to claim 4, wherein: each of the first magnet (Lehde: Fig. 3-4; 41) and the second magnet (Lehde: Fig. 3-4; 28-29) has an annular shape, an inner diameter, and an outer diameter, the inner diameter of the second magnet is larger than the outer diameter of the first magnet, the second magnet is arranged substantially coaxial with the first magnet, and the first magnet and the second magnet are arranged to be rotatable relative to each other (Lehde: Fig. 4).
Regarding Claim 13, Lehde discloses the balancing device according to claim 8, wherein the torque amplitude adjusting mechanism (Lehde: Fig. 3; 36-58) includes a drive configured to move at least one of the first magnet and the second magnet relative to each other to permit the coupling of the first magnet (Lehde: Fig. 3-4; 41) and the second magnet (Lehde: Fig. 3-4; 27-29) to be changed at least one of gradually and in a stepped manner.
Regarding Claim 14, Lehde discloses the balancing device according to claim 13, wherein the coupling is defined as an area between the first magnet (Lehde: Fig. 3-4; 41) and the second magnet (Lehde: Fig. 3-4; 27-29) in which the first and the second magnets face each other.
Regarding Claim 15, Lehde discloses the balancing device according to claim 13, wherein the drive includes a first drive member (Lehde: Fig. 3; 42) and a second drive member (Lehde: Fig. 3; 37-38, 44-46, 50-51), the first drive member carries at least one of the first magnet (Lehde: Fig. 3-4; 41) or the second magnet (Lehde: Fig. 3-4; 28-29), the first drive is configured to move along the at least one rotary shaft, and the second drive member is operated outside of the balancing device housing to actuate the first drive member.
Regarding Claim 21, Lehde discloses the balancing device according to claim 7, wherein the magnet phase adjusting mechanism (Lehde: Fig. 3-4; 36-58) includes a member (Lehde: Fig. 3; 50-51) configured to be operated from an outside of the balancing device to impart rotation of at least one of the first magnet (Lehde: Fig. 3-4; 41) and the second magnet (Lehde: Fig. 3-4; 28-29).
Regarding Claim 22, Lehde discloses the balancing device according to claim 21, wherein the magnet phase adjusting mechanism (Lehde: Fig. 3-4; 36-58) includes a rotating ring (Lehde: Fig. 3-4; 46) arranged on an outer peripheral surface of the balancing device housing.
Regarding Claim 23, Lehde discloses the balancing device according to claim 22, wherein: the magnet phase adjusting mechanism (Lehde: Fig. 3-4; 36-58) further includes a locking ring (Lehde: Fig. 3-4; 52), the locking ring is arranged side by side with the rotating ring on an outer peripheral surface of the balancing device housing, and the locking ring has teeth on an end face opposite to the rotating ring for engaging with teeth on a corresponding end face of the rotating ring.
Regarding Claim 26, Lehde discloses the balancing device according to claim 1, wherein: the balancing device (Lehde: Fig. 3) is arranged on a rotary shaft segment (Lehde: Fig. 3; 55) of the rotary shaft, and the rotary shaft segment is detachably connected to an end of the rotary shaft (intended use).
Regarding Claim 28, Lehde discloses the balancing device according to claim 1, wherein the rotary apparatus is a surgical microscope system, and the rotary body is a body of surgical microscope (intended use).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lehde (US Patent No. 2,807,734) in view of Hoffman et al. (US Pub. No. 2013/0299299).
Regarding Claim 12, Lehde discloses the balancing device according to claim 4, but fails to disclose wherein at least one of the first magnet and the second magnet is formed by a plurality of magnet blocks arranged in a Halbach array. However, Hoffman teaches a magnet formed by a plurality of magnet blocks arranged in a Halbach array (Hoffmann: [0016]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify on of the magnets in Lehde with the Halbach arrangement from Hoffmann, with a reasonable expectation of success, in order to provide a magnet arrangement that increases the field density on the side that the magnets are interfacing while weakening the field on the opposite side, thereby improving the performance of the device (Hoffmann: [0016]).

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lehde (US Patent No. 2,807,734).
Regarding Claim 16, Lehde discloses the balancing device according to claim 15, wherein: the first drive member (Lehde: Fig. 3; 42) is formed by a sleeve slider mounted on the at least one rotary shaft, the sleeve slider has a thread at a side facing the second drive member, the second drive member (Lehde: Fig. 3; 37-38, 44-46, 50-51) includes at least one of a sleeve portion and rod portion, the at least one of the sleeve portion (Lehde: Fig. 3; 38) and the rod portion has a thread at a side facing the first drive member configured to engage the internal thread.
Lehde discloses the claimed invention except for a sleeve slider that has an internal thread; and the at least one of the sleeve portion and the rod portion having an external thread. (Lehde: Col. 3, Ln. 51-62), and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167.
Regarding Claim 17, Lehde taches the balancing device according to claim 16, wherein: the second drive member (Lehde: Fig. 3; 37, 42-46, 50-51) further includes a manipulation member (Lehde: Fig. 3; 50-51) connected to the at least one of the sleeve portion and the rod portion, the second drive member is located outside of the balancing device housing, and the manipulation member is configured to manipulate the torque amplitude adjusting mechanism.
Regarding Claim 18, Lehde taches the balancing device according to claim 17, wherein the manipulation member (Lehde: Fig. 3; 50-51) is configured to at least one of (a) have a structure like a steering wheel, (b) have a structure like a rudder, and (c) be in a form of a hand wheel (Lehde: Fig. 3).

	
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taylor Morris whose telephone number is (571)272-6367.  The examiner can normally be reached on M-F 10:30am-7pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.L.M/Examiner, Art Unit 3631                                                                                                                                                                                                        
/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631